Citation Nr: 0014023	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-14 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a head 
trauma with migraine headaches, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1984 to April 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1998 by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has incurred prostrating migraine headaches 
at least once a month over the last several months.  

3.  The evidence does not show the veteran incurs very 
frequent, completely prostrating and prolonged migraine 
attacks which are productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation, and no 
higher, for migraine headaches are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While in service, the veteran was struck by an automobile in 
September 1984 and incurred a skull fracture.  Residuals from 
that injury, specifically frequent migraine headaches, were 
service-connected in a July 1993 rating decision in which the 
veteran's migraine headaches were evaluated as 10 percent 
disabling under Diagnostic Code 8100.  Subsequent rating 
decisions in October 1995 and April 1998 have continued the 
veteran's disability rating at 10 percent.  It is the latter 
decision from which the veteran appeals to the Board.  

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The percentage ratings in the 
Schedule for Rating Disabilities (Schedule) represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such disabilities and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1 
(1999).  Moreover, each disability must be considered from 
the point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

The severity of a migraine headache disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in Diagnostic Code 8100 of the Schedule.  
The current 10 percent rating for migraine headaches 
contemplates characteristic prostrating attacks averaging one 
in two months over the last several months.  A 30 percent 
rating contemplates characteristic prostrating attacks 
occurring on the average of once a month over the last 
several months.  A 50 percent rating contemplates very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (1999).

In his August 1998 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran asserts that he incurs severe migraine 
attacks at least once or twice a week, some of which occur 
while he is at work, and that he is forced to stop working 
for up to an hour at a time while waiting for a headache to 
subside.  He further contends in the Form 9 that he can 
achieve relief from the headaches by taking Percocet, but it 
has the side effect of rendering him incapacitated for six to 
seven hours following ingestion.  

In the latest decision (January 1999), the veteran was denied 
an increased rating for his migraine disability by the 
hearing officer because it was found there was "no medical 
evidence indicating an increase in the frequency or severity 
of the veteran's headaches or showing specific complications 
from medication that are not included in the current 
evaluation."

The Board finds there is sufficient medical evidence to 
support a 30 percent disability rating.  In the September 
1995 VA compensation and pension (C&P) neurological 
examination report, the examiner makes the following 
statement:  "The frequency of [the veteran's] headache is 
four to five a month, and sometimes it is very 
incapacitating, especially when he gets the severe form of 
this headache."  In the November 1997 VA C&P brain 
examination report, the examiner gives the following 
impression:  "[The veteran's] headaches do not follow any 
specific pattern and are severe.  He can have headaches every 
day for several weeks or he can go a couple of weeks without 
a headache.  There are no other neurological deficits."  
Based on the veteran's contentions, in addition to the above-
cited medical evidence, the Board finds there is ample 
evidence to prove both the severity of the veteran's 
headaches (the examiner in the 1997 VA examination uses the 
term "incapacitating," which is synonymous with 
"prostrating") and the frequency of his headaches to 
support a 30 percent disability rating under Diagnostic Code 
8100.  
There is, however, insufficient evidence to support a 50 
percent disability rating, which would require proof that the 
veteran's headaches caused "severe economic 
inadaptability."  The Board acknowledges the veteran's 
contentions that his migraine headaches have interfered with 
his job duties.  However, the evidence indicates that he has 
adapted by taking breaks when needed and by using medication 
to lessen the severity of the attacks.  Further, in a 1999 
letter to his representative, the veteran states that instead 
of driving a truck, he now works in a factory to make a 
living.  While the veteran makes it clear that factory work 
is not his vocational preference, the fact that he is able to 
adapt to factory work is contra to the criteria for a 50 
percent disability rating under Diagnostic Code 8100.  
Because the evidence does not demonstrate severe economic 
inadaptability, the Board finds the criteria for a 50 percent 
disability rating under Diagnostic Code 8100 have not been 
met. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).


ORDER

A 30 percent evaluation is granted for residuals of a head 
trauma with migraine headaches, subject to the laws and 
regulations governing the award of monetary benefits.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

